 ALLIED BEVERAGE DISTRIBUTING CO., ETC.149APPENDIXNOTICE TO ALL OUR MEMBERS AND THE MEMBERS OF OTHER LOCALS OF THE UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFL-CIO,AND TO ALLEMPLOYEES AND PROSPECTIVE EMPLOYEES OF STOP & SHOP, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that:WE WILL NOTrestrain or coerce employees or prospective employees of Stop &Shop,Inc., in the exercise of their rights guaranteed by Section 7 of the NationalLaborRelations Act as amended.WE WILL NOTcause or attempt to cause Stop&Shop,Inc., or any other em-ployer, to discriminate against an employee or prospective employee in violationof Section 8 (a) (3) of the Act.WE WILL make Chester Smithand George D. Burnham whole for any loss ofpay suffered by them as a result of their not beinghired byStop&Shop, Inc., onNovember 5, 1962.CARPENTERSLOCAL #40,UNITED BROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays fromthe date of posting,and must not be altered,defaced, orcovered by any othermaterial.Employees may communicate directly with the Board'sRegional Office, BostonFive Cents Savings Bank Building,24 School Street, Boston,Massachusetts,02108,Telephone Number Lafayette 3-8100, if they have any question concerning thisnotice or compliance with its provisions.Allied Beverage Distributing Co.; Mack Distributing Company;Hi-StateBeverage Co.; The Columbus Distributing Co.;August Wagner Breweries,Inc.; Fifer Distributing Co., Inc.;Mid-OhioDistributingCo.;York Beer Distributors, Inc;Scioto Beverages Co.; Imperial Beer Distributors,Inc.;HillDistributing Co.; Capitol Beverage Distributing Co.; Am-bassador Distributing Co.; Fay Distributing Co.; and ThePerfecto Distributing Co.andTruck Drivers Union, Local No.413, affiliated with The International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case No. 9-RC-5279. June 26, 1963DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Mark M. Reynolds,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].143 NLRB No. 21. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employers.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employers within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:Columbus Beer Distributors Association, herein called Columbus-Association, has for many years represented its 15 employer-membersin bargaining with the Intervenors, Brewery Workers Local UnionNo. 47 and International Union of United Brewery, Flour, Cereal,Soft Drink and Distillery Workers of America, AFL-CIO, for allthe employees of these Employers.The most recent contract waseffective until April 1, 1963.On January 29, 1963, the Petitioner filed a petition naming OhioBrewers Association, herein called Ohio Association, as the employer,and requesting an election in a unit of drivers and certain othercategories employed by the members of that Association.Copies ofthe petition were mailed to Robert Krier, secretary of the Ohio Asso-ciation, and to nine companies.On the same day, the Petitionersent letters to the nine companies claiming to represent certain of theiremployees.All of these nine companies were members of the Colum-bus Association ; only one, however, was also a member of the OhioAssociation.Krier had at one time been secretary of the ColumbusAssociation, but resigned that position in May 1961.1On February 6, 1963, the Petitioner filed an amended petition,which designated the same nine companies and six others as the Em-ployers, but designated no association.The 15 companies namedin the amended petition comprise the entire membership of the Colum-bus Association.Although the parties disagree as to the composi-tion of the appropriate unit, they agree, and we find, that only a multi-employer unit covering these 15 companies is appropriate.The Intervenor contends that the amended petition is a new peti-tion naming a different employer and that, as it was filed within the60-day insulated period, it is untimely and should be dismissed.TheEmployers take no position as to the timeliness of the petition, butstated at the hearing that they are willing to negotiate a new collective-bargaining agreement with whatever union is certified by the Board.The Ohio Association, named in the original petition, is a nonprofitassociation whose members consist of eight breweries located through-iDuring the hearing,Brierwas retainedto represent the Columbus Association in thisproceeding. COMO PLASTICS, INC.151out the State of Ohio. It was formed for the purpose of disseminatinginformation, promoting public relations, and increasing the businessof its members. Insofar as appears from the record, it engages in nocollective bargaining.The original petition herein named as the employer the Ohio Asso-ciation, which was not the association contemplated by the Petitioner.The Columbus Association, which was contemplated, was not desig-nated in the petition; nor did it receive notice thereof. Service of acopy of the petition on Krier did not constitute notice to the Colum-bus Association, as the petition was addressed to the Ohio Associationof which he was the secretary, and made no reference to the ColumbusAssociation, with which he had then had no official connection for overa year.Moreover, six members of the Columbus Association were notdesignated or served with notice of the original petition.As a substantial number of the 15 employers who comprise theappropriate unit were neither named in nor notified of the petition,either directly or through an authorized agent, until the filing andservice of the amended petition, we find that the filing date of theamended petition is controlling, and that, as it was filed within the60-day insulated period immediately preceding the termination dateof the existing contract, it was untimely?Accordingly, we shall grantthe motion of the Intervenors to dismiss the petition herein.'[The Board dismissed the petition.]2Deluxe Metal Furniture Company,121 NLRB 995, 1000, footnote 12;The Evans PipeCompany, at at.,121 NLRB 15, 18;The Baldwin Company,81 NLRB 927.3In view of our disposition of this case,we find it unnecessary to pass upon the con-tentions as to the appropriateness of the unit requested by the Petitioner.Como Plastics,Inc.andInternationalUnion,United Auto-mobile,Aircraftand Agricultural Implement Workers ofAmerica, AFL-CIO.Cases Nos. 25-CA-1480 and 935-RC-P094.June 26, 1963DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn June 26, 1962; Trial Examiner Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.Healsorecommended that the objections to conduct affecting the resultsof election, which were filed by the Union in Case No. 25-RC-2094, be143 NLRB No. 9.